EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cynthia Pillote on 2/24/22.
The application has been amended as follows: 

Claim 18 is amended to recite:
	A fuel cell stack assembly apparatus comprising:
a base;
a stack alignment feature extending generally perpendicular to the base configured to align 
at least one magnetic abutment extending generally perpendicular to the base configured to attract 
wherein the stack alignment feature comprises a male feature configured to engage with a female shaped first alignment feature in the fuel cell elements in the form of a notch or recess.

The following is an examiner’s statement of reasons for allowance: the amendment above clarifies that the claimed apparatus includes a plurality of ferritic fuel cells and is structured such that attraction occurs between the fuel cell units and the stack alignment feature. The previous recitation stated only that the recited features were “for” performing these functions which could imply that the fuel cells are not necessarily present. The Office considers the amendment above sufficient to positively recite the ferritic fuel cells. The prior art of record fails to disclose the combination of ferritic fuel cells, a magnetic abutment, and male and female shaped features. Lee ‘302 discloses fuel cell stacks with electromagnets that force the fuel cells together but not that the fuel cells themselves are ferritic/magnetic. Yoon ‘729 and Ringel ‘414 disclose fuel cells with ferritic steel but not attracting the fuel cells with magnets. Fees ‘118, Lee ’765, and Kahlman ‘557 disclose battery stacks with magnetic modules but there is no motivation to replace the non-ferritic batteries with ferritic fuel cells. Combining these references would modify the functionality of their respective batteries/fuel cells deleteriously. The application is consequently allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725